Name: Council Regulation (EU) NoÃ 1212/2010 of 29Ã November 2010 concerning the allocation of the fishing opportunities under the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros
 Type: Regulation
 Subject Matter: Africa;  fisheries;  international affairs;  economic conditions
 Date Published: nan

 18.12.2010 EN Official Journal of the European Union L 335/19 COUNCIL REGULATION (EU) No 1212/2010 of 29 November 2010 concerning the allocation of the fishing opportunities under the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) A new Protocol (hereinafter the Protocol) to the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros (1) (hereinafter the Agreement) was signed on 21 May 2010 and was amended by an Exchange of Letters on 16 September 2010. That new Protocol provides EU vessels with fishing opportunities in the waters over which the Union of the Comoros has sovereignty or jurisdiction in respect of fisheries. (2) On 29 November 2010, the Council adopted Decision 2010/783/EU (2) on the signing and on the provisional application of the Protocol. (3) The method for allocating the fishing opportunities among the Member States should be defined for the duration of the Protocol. (4) In accordance with Article 10(1) of Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters (3), if it appears that the fishing opportunities allocated to the European Union under the Protocol are not fully utilised, the Commission should inform the Member States concerned. The absence of a reply within the deadline, to be set by the Council, should be considered as confirmation that the vessels of the Member State concerned are not making full use of their fishing opportunities in the given period. That deadline should be set. (5) This Regulation should enter into force on the first day following its publication in the Official Journal of the European Union and should apply from 1 January 2011, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities set out in the Protocol to the Agreement shall be allocated among the Member States as follows: (a) tuna seiners Spain 22 vessels France 22 vessels Italy 1 vessel (b) surface longliners Spain 12 vessels France 8 vessels Portugal 5 vessels 2. Without prejudice to the Agreement and the Protocol, Regulation (EC) No 1006/2008 shall apply. 3. If applications for fishing authorisations from the Member States referred to in paragraph 1 do not cover all the fishing opportunities set out in the Protocol, the Commission shall consider applications for fishing authorisations from any other Member State in accordance with Article 10 of Regulation (EC) No 1006/2008. The deadline referred to in Article 10(1) of that Regulation shall be set at 10 working days. Article 2 This Regulation shall enter into force on the first day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2010. For the Council The President K. PEETERS (1) OJ L 290, 20.10.2006, p. 7. (2) See page 1 of this Official Journal. (3) OJ L 286, 29.10.2008, p. 33.